LYONS, Justice
(concurring in the result).
Although Rule 21, Ala. R.App. P., is silent as to the time allowed for filing a petition for the writ of mandamus, this Court has repeatedly required that such a petition be filed within a reasonable time. See, e.g., Ex parte Sasser, 730 So.2d 604 (Ala.1999); Ex parte Johnson, 485 So.2d 1098 (Ala.1986). The delay in the instant case exceeded the time allowed for an appeal from a final judgment. See Evans v. Insurance Co. of North America, 349 So.2d 1099 (Ala.1977). However, because I concur in the conclusion that the pen-dency of a prior class action, standing alone, does not abate the individual claim, I concur in the result. See my special writing in Ex parte LaCoste, 733 So.2d 889 (Ala.1998).